Citation Nr: 0938854	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Veteran testified before the undersigned in August 2009 
at a travel board hearing at the RO.  A transcript has been 
incorporated into the record.  After the hearing the Veteran 
submitted a signed waiver of RO review and additional 
evidence.  

The Veteran has pursued his underlying claim for a migraine 
headache disorder, maintaining that his migraine headaches 
either are directly related to service or alternatively, as 
secondary to his service-connected bilateral hearing loss and 
tinnitus.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), 
the Court held that although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
also Bingham v. Principi, 18 Vet. App. 470, 474 (2004).  

The Board is cognizant of the varied development presented in 
this case.  Thus, in order to ensure full and fair 
consideration of all of the Veteran's contentions expressed 
on appeal, the issue on appeal is as phrased on the title 
page of the decision.  The decision below will address all of 
the Veteran's contentions with regard to service connection 
for migraine headaches.  The Veteran will not be prejudiced 
by the decision.  During the pendency of this appeal, the 
Veteran has been apprised of all applicable law and 
regulations and of the reasons and bases for any decision 
reached.  The Veteran and his representative also have had 
numerous opportunities to submit evidence and argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

FINDING OF FACT

No credible medical evidence of record establishes that 
migraine headaches began in, or is related to, service, nor 
is there credible evidence to establish that migraine 
headaches are proximately due to or has been aggravated by 
the service-connected bilateral hearing loss and tinnitus.    


CONCLUSION OF LAW

A migraine headache disability was not incurred in or 
aggravated by service, nor is it caused or aggravated by the 
Veteran's service-connected bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Discussion

The Veteran seeks service connection on a direct and 
secondary basis.  A review of the record however reveals that 
the preponderance of the evidence weighs against service 
connection for a migraine headache disorder.  

A review of the Veteran's service treatment records finds no 
complaint or treatment for headaches of any sort.  The June 
1967 Report of Medical Examination prepared for discharge 
noted no pertinent findings; that is, there was no indication 
of a complaint of migraine headaches.  

The private clinic reports from Dr. R., dated from 1998 to 
2004, contain no references to migraine headaches.  There is 
no mention throughout the records of the Veteran's military 
service or any incident during that service.  

The Veteran's VA treatment records begin in June 2004 when he 
initiated care with VA.  The treatment entry noted the 
Veteran had no specific complaint.  The June 2004 assessment 
reached by the VA physician included hypertension (HTN), 
hyperlipoproteinemia (HLP), and dyspepsia.    

By way of background, in August 2004 the Veteran was afforded 
a fee-based audiological examination, following a claim he 
submitted earlier seeking service connection for bilateral 
hearing loss and tinnitus.  The examiner noted the current 
symptoms were ringing in the ears and difficulty hearing, 
though the Veteran was not receiving any treatment for his 
condition.  In an October 2004 rating decision the RO granted 
service connection for both bilateral hearing loss and 
tinnitus.

In January 2005 the Veteran submitted his claim seeking 
service connection for migraine headaches, describing the 
difficulty both the migraine headaches and bilateral hearing 
loss-tinnitus caused his daily life.  

The Veteran submitted a May 2005 statement from Dr. R., the 
same private physician who provided care to the Veteran from 
1998 to 2004.  This statement noted the Veteran had sought 
his treatment for complaints of migraine and muscle spasms 
"which were consistent with the joint pain in his shoulders 
and neck."  The Veteran was treated with analgesics.  The 
statement made no mention of the Veteran's military service.   

VA treatment records contained few references to migraines.  
An April 2005 physical examination noted the Veteran made the 
appointment complaining about neck pain "off and on" that 
could trigger migraine headaches.  A July 2005 VA physical 
therapy consult noted the Veteran complained about upper back 
and neck pain and that the pain goes to bilateral shoulders 
with muscle tightness.  

In his testimony before the Board, the Veteran stated he 
began experiencing the migraine headaches during stressful 
training while in service and then following service.  He 
stated he sought private care beginning in 1969 or 1970 from 
two private physicians, now long deceased, then from Dr. R., 
whose treatment of the Veteran was already of record, and 
then by VA.  The Veteran stated that his VA treating 
physician gave him pain-relief medication for his back, a 
non-service connected disorder, not for his migraines, but 
she had told him that the same medication would help the 
migraines as well.  See Transcript.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
migraine headaches are etiologically related to service, any 
incident therein, or to his service-connected hearing loss 
and tinnitus. The Board notes that the Veteran never 
complained of migraines in service.  Further, on separation 
from service, the head, face, neck, and scalp were clinically 
evaluated as normal.  These clinically normal findings on 
separation examination are significant in that they 
demonstrate that trained military medical personnel were of 
the opinion that no headaches were present.  The Board views 
the examination report as competent evidence.

Moreover, the Board notes that the lack of any evidence of 
migraine headaches for over 35 years after active duty tends 
to show that no migraine headaches were incurred as a result 
of service.  See Dr. R 2005 statement.  Although the record 
presents valid findings of current migraine headaches, the 
span of time between the claimed onset and the medical 
documentation of migraine headaches is a significant factor 
that weighs against a claim of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
None of the aforementioned medical evidence even suggests a 
link between the Veteran's migraine headaches and service or 
between the Veteran's migraine headaches and his bilateral 
hearing loss and tinnitus.

The Board notes that in the Veteran's March 2005 statement he 
describes the migraine headache as coming after his left 
shoulder pain.  In his May 2005 statement, he referred to his 
pending claim for neck and shoulder pain.  His private 
physician, Dr. R, signed a May 2005 statement describing the 
migraines as consistent with the Veteran's neck and shoulder 
joint pain.  The private treatment records from this 
physician have references to neck pain, degenerative joint 
disease, and lightheadness, but not to "migraine."  The 
Veteran's November 2005 notice of disagreement contains the 
statement that his tinnitus makes his headaches worse and 
that his headaches were based on muscle spasms in his upper 
back and shoulders.  The Veteran further stated that the pain 
in his shoulder and neck brings on the headaches.  The 
Veteran's June 2006 substantive appeal referred to the 
tightness in his shoulders, after lifting artillery shells in 
service, which turned into headaches.  The Board also notes 
that in February 2009 letter the RO inquired whether the 
Veteran intended to submit a claim to seek service connection 
for his upper back and that the record does not contain a 
reply from the Veteran.

Other than the Veteran's lay statements at hearing, there is 
no medical evidence of any relationship between the Veteran's 
migraine headaches and service, between his migraine 
headaches and bilateral hearing and tinnitus, nor is there 
any documented medical treatment for his migraines.  Further, 
his own statements prior to his hearing attributed his 
migraine headaches to another non-service connected 
disability (upper back and shoulders), as does the only 
medical opinion of record.  

The Board acknowledges the Veteran's belief that his migraine 
headaches are due to service, or may be related to his 
service-connected bilateral hearing loss and tinnitus; 
however, it is well established that as a layperson, the 
Veteran is not considered capable of opining as to the nature 
or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a lay witness can provide an 
"eye-witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.)  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, service connection for migraine headaches is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in March 2005, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO provided 
another notice letter to the Veteran in May 2008 and his 
claim was readjudicated in the April 2009 supplemental 
statement of the case.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The May 2008 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for 
migraine headaches is denied, any questions regarding 
disability ratings and effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the claim and the Board finds VA 
need not conduct examinations with respect to this service-
connection claim.  In disability compensation claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no medical evidence of continuity of symptomatology.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McClendon.  See also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").

In the present case, while there is medical evidence of a 
current diagnosis of migraine headaches, there is no credible 
medical evidence of any association between the migraine 
headaches and service and between the migraines and the 
Veteran's service-connected bilateral hearing loss and 
service-connected tinnitus.  Further, there is no credible 
medical evidence that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability.  Thus, the standards of McLendon are not met in 
this case.  The evidence set forth and analyzed above (which 
shows no pertinent complaints, symptoms, findings or 
diagnoses during service or applicable presumptive periods, 
and includes no evidence linking the claimed conditions to 
service) contains sufficient competent medical evidence to 
decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon; see 
also Wells (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

As explained above, the Veteran is not competent to provide a 
medical opinion; therefore his opinion as to a causation or 
aggravation relationship in these particular matters is not 
an indication of an association.  If a veteran's mere 
contention, standing alone, that his claimed disability is 
related to his service or to a service connected disability 
is enough to satisfy the "indication of an association," then 
that element of 38 U.S.C.A. § 5103A is without meaning 
because in every claim, the veteran will necessarily so 
contend.  An interpretation of a statute that renders part of 
the statutory language superfluous is to be avoided.  See 
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) 
("canons of construction requires us to give effect to the 
clear language of statute and avoid rendering any portions 
meaningless or superfluous").  For these reasons, the Board 
declines to afford the Veteran a VA examination or obtain a 
medical opinion in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for migraine headaches, to 
include as secondary to service connected bilateral hearing 
loss and tinnitus, is denied



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


